UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
BRANDON RAMAI,
Plaintiff,
V. CASE NO. 8:19-cv-2348-T-35TGW
WAFFLE HOUSE, INC., et al.,
Defendants.
/
ORDER

THIS CAUSE came on for consideration upon Defendant
Waffle House, Inc.’s Motion to Compel Verification of Interrogatory
Responses, Complete Responses, and Amended Disclosures (Doc. 20). The
motion fails to comply with Local Rule 3.01(g), which states:

Before filing any motion in a civil case... the

moving party shall confer with counsel for the

opposing party in a good faith effort to resolve the

issues raised by the motion, and shall file with the

motion (1) a statement certifying that the moving

counsel has conferred with opposing counsel and

(2) stating whether counsel agree on the resolution

of the motion.

The defendant asserts that it satisfied this requirement via email

(Doc. 20, p. 7). The court does not consider this one-sided communication

as fulfilling the requirement to confer, as the rule contemplates counsel
speaking with each other. See Middle District Discovery at 1.A.2 (“Confer”
in Rule 3.01(g) “means a substantive discussion”). Notably, the plaintiff
states in response to this motion that he has provided the requested
information and verification (see Doc. 21).

It is, therefore, upon consideration, .

ORDERED:

That the Defendant Waffle House, Inc.’s Motion to Compel
Verification of Interrogatory Responses, Essaslete Responses, and
Amended Disclosures (Doc. 20) is DENIED without prejudice.

DONE and ORDERED at Tampa, Florida, this “2% day of

Darra a, Wem,

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

January, 2020.

 
